Wade, J.
It appearing that the bond which the defendant in the original possessory warrant tendered, to regain possession of the property awarded by the justice of the peace to the plaintiff in that proceeding, did not in its terms conform to all the requirements of section 5374 of the Civil Code, and that this bond (tendered within 10 days after that judgment) was therefore insufficient, the judge of the city court, in his judgment on the possessory warrant subsequently sued out by the said defendant to regain possession of the property, did not err in refusing to. award possession to him; and hence the judge of the superior court properly declined to sanction his petition for certiorari. See, in this connection, Bush v. Rawlins, 80 Ga. 583 (5 S. E. 761).

Judgment affirmed.